276 S.W.2d 533 (1955)
George Lee PARKER
v.
The STATE of Texas, Appellee.
No. 27501.
Court of Criminal Appeals of Texas.
March 23, 1955.
*534 No attorney on appeal for appellant.
Leon Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction for the offense of forgery; the punishment, seven years in the penitentiary.
The record is before us without bills of exception.
The sheriff testified that appellant admitted to him that he executed the check which was the forged instrument offered in evidence by the state and upon which this conviction was predicated.
The appellant did not testify.
The facts warranted the jury's conclusion of guilt.
The judgment is affirmed.